UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM10‑D ASSET‑BACKEDISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: March 18, 2017 to April 17, 2017 Commission File Number of issuing entity: 333-206847-05 Central Index Key Number of issuing entity: 0001694649 Bank of America Merrill Lynch Commercial Mortgage Trust 2017-BNK3 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-206847 Central Index Key Number of depositor: 0001005007 Banc of America Merrill Lynch Commercial Mortgage Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000740906 Wells Fargo Bank, National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541557 Morgan Stanley Mortgage Capital Holdings LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001102113 Bank of America, National Association (Exact name of sponsor as specified in its charter) W.
